Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The abstract of the instant application is 191 words, which exceeds the 50-150 word limit, and the abstract is therefore objected to.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The embedded hyperlinks are located in paragraph [0089] of the specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 14 and 20 are objected to because of the following informalities:  the word “comprising” should read as “comprises.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobrin et al. (US 2011/0126911).
Regarding claim 1, Kobrin et al. teaches a method of making an article (referred to as a method of making a device, see [0005]) comprising:
(a) providing a cartridge body (referred to as the article with bonded layers, see Fig. 1 and [0012]) comprising a malleable material (referred to as a smooth surface that is flexible, see [0046]) and having, disposed on a surface of the body (referred to as the surface 106 of the fluidics layer 101, see Fig. 1 and [0018]), at least one valve body (referred to as the fluidics valve body 104 which is disposed on surface 106, see Fig. 1-3B and [0018]) comprising a valve inlet and a valve outlet (referred to as the valve inlet and the valve outlets, see [0014]) and, each fluidically connected to a fluidic channel (the inlet and outlet of the article are in fluid communication with the fluidic channel 102, see Fig. 1 and [0014]); and
(b) providing a layer comprising a deformable material (referred to as the elastic layer 105 which is made of a deformable substance, see Fig. 1, [0018], and [0133]);
(c) bonding the layer (elastic layer 105) to the surface (surface 106) to seal the at least one valve body (valve body 104) at points of attachment (referred to as the valve seats 103 which are configured to contact the elastic layer 105, see Fig. 1 and [0018]), thereby forming at least one valve (the combination of the fluidic and elastic layers 101 and 105 creates a diaphragm valve, see Fig. 3A-3B and [0020]), wherein the at least one valve body (valve body 104) is depressed in the cartridge body relative to the points of attachment (the valve body 104 is depressed within the article body relative to the valve seats 103, see Fig. 1, [0018], and [0053]); and
(d) deforming the deformable layer (elastic layer 105) covering the at least one valve body (valve body 104) wherein the deformable layer undergoes plastic deformation (the elastic layer 105 can be deformed by pressure or vacuum, see [0133]) and retains sufficient elasticity such that in a ground state the valve is open (the elastic layer can be deformed and maintain elasticity so that the valve is “normally open,” see [0056]).
Regarding claim 2, Kobrin et al. teaches method of claim 1, wherein bonding comprises heat sealing or welding (the bonding of the elastic layer 105 to the sealing surface 106 using pressure and heat, or heat sealing, see [0140]).
Regarding claim 3, Kobrin et al. teaches the method of claim 1, wherein deforming comprises putting mechanical pressure on the deformable layer (the elastic layer 105 deforms after pressure is exerted upon it, see [0040]).
Regarding claim 4, Kobrin et al. teaches the method of claim 3, wherein mechanical pressure is applied using a ram (referred to as the actuation layer 111 with actuation conduits that apply pressure to the elastic layer 105, see [0010]).
Regarding claim 5, Kobrin et al. teaches the method of claim 4, wherein the ram (actuation layer 111) has a tip (referred to as the valve channel 113, see Fig. 3A and [0018]) having a shape that conforms substantially to the shape of the valve body (valve body 104) offset for the thickness of the deformable layer (the actuation layer 111 can be a material that is configured to conform to the shape of the valve body 104, see [0046]).
Regarding claim 6, Kobrin et al. teaches The method of claim 4, wherein valve body has a cross-sectional shape (the valve body 104 has a cross-sectional shape, see Fig. 1 and [0052]) that exerts a centering action on the ram toward a center of the valve body (center is the valve seat 103) as the ram applies pressure on the deformable layer (the body 104 is shown to fit within the valve channel 113 as the actuation layer 111 moves up, see Fig. 3A-3B]).
Regarding claim 7, Kobrin et al. teaches the method of claim 4, wherein the ram (actuation layer 111) comprises a flexible material (the actuation layer can be comprised of a flexible polysiloxane material, see [0007]).
Regarding claim 12, Kobrin et al. teaches the method of claim 1, and further teaches wherein the points of attachment (valve seat 103) comprise ridges elevated above the surface (the ridges of the valve seat 103 are elevated above the rest of the surface of the fluidics layer 101, see Fig. 18B and [0035]).
Regarding claim 13, Kobrin et al. teaches the method of claim 1; wherein the layer of deformable material (elastic layer 105) comprises a non-homogenous material (the elastic layer can be made of different types of plastic bonded together, making it non-homogenous, see [0048]).
Regarding claim 14, Kobrin et al. teaches the method of claim 13, and further wherein the layer of deformable material comprising a laminate (the elastic layer 105 comprised of two different plastics can be a laminate, see [0048]).
Regarding claim 17, Kobrin et al. teaches a method of making an article (referred to as a method of making a device, see [0005]) comprising:
(a) providing a cartridge body (referred to as the article with bonded layers, see Fig. 1 and [0012]) comprising a malleable material (referred to as a smooth surface that is flexible, see [0046]) and having, disposed on a surface of the body (referred to as the surface 106 of the fluidics layer 101, see Fig. 1 and [0018]), at least one valve body (referred to as the fluidics valve body 104 which is disposed on surface 106, see Fig. 1-3B and [0018]) comprising a valve inlet and valve outlet (referred to as the valve inlet and the valve outlets, see [0014]) and, each fluidically connected to a fluidic channel (the inlet and outlet of the article are in fluid communication with the fluidic channel 102, see Fig. 1 and [0014]);;
(b) providing a layer comprising a deformable material (referred to as the elastic layer 105 which is made of a deformable substance, see Fig. 1, [0018], and [0133]); and
(c) bonding the layer (elastic layer 105) to the surface (surface 106) to seal the at least one valve body (valve body 104) at points of attachment (referred to as the valve seats 103 which are configured to contact the elastic layer 105, see Fig. 1 and [0018]), thereby forming at least one valve (the combination of the fluidic and elastic layers 101 and 105 creates a diaphragm valve, see Fig. 3A-3B and [0020]), wherein the at least one valve body (valve body 104) is depressed in the cartridge body relative to the points of attachment (the valve body 104 is depressed within the article body relative to the valve seats 103, see Fig. 1, [0018], and [0053]), wherein the points of attachment (valve seat 103) comprise ridges elevated above the surface (the ridges of the valve seat 103 are elevated above the rest of the surface of the fluidics layer 101, see Fig. 18B and [0035]).
Regarding claim 18, Kobrin et al. teaches the method of claim 17, and further wherein bonding comprises heat sealing or welding (the bonding of the elastic layer 105 to the sealing surface 106 using pressure and heat, or heat sealing, see [0140]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobrin et al. as applied to claims 1, 3 and 4 above, and further in view of Wright (US 9873120).
Regarding claim 8, Kobrin et al. does not explicitly teach that the ram of the device is mounted on a pivot or a rocker arm. 
However, in the analogous art of modules for fluid processing, Wright teaches a device wherein the ram is mounted on a pivot or a rocker arm (referred to as the compression element 430 that is mounted on the pivot 434, see Fig. 5 and Col. 8, Lines 50-60).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the present invention to have modified the ram of Kobrin et al. to have included the pivot of Wright for the benefit of allowing the compression element, or ram, to transverse the substrate of the device (see Col. 4, Lines 19-28 of Wright).
Regarding claim 9, Kobrin et al. does not explicitly teach that the ram assembly comprises a centering arm. 
However, Wright teaches a device wherein a ram assembly comprises a centering arm configured for coarse centering of the ram head (referred to as the yoke 464 which supports the head, or top, of the compression element 430, see Fig. 5 and Col. 8, Lines 50-60).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the present invention to have modified the ram of Kobrin et al. to have included the yoke of Wright for the benefit of allowing the compression element, or ram, to be coupled to the actuator element and aligning the compression element for movement (see Col. 2, Lines 49-59 in Wright).
Regarding claim 10, Kobrin et al. does not explicitly teach that the ram comprises a rotatable wheel at the end of the ram and wherein the valve body has a shape that conforms substantially to the wheel offset.
 However, Wright teaches a device wherein the ram comprises a rotatable wheel mounted at an end of the ram (referred to as the gear 438 provided on the end of the element 430, see Fig. 5 and Col. 9, Lines 11-15), and wherein the valve body has a cross-sectional shape that conforms substantially to the wheel offset by the thickness of the deformable layer (referred to as the gear rack 440 which is conformed to the offset created by the gear 438, see Fig. 5 and 11-15).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the present invention to have modified the ram of Kobrin et al. to have included the gear and gear rack of Wright for the benefit of allowing the compression element, or ram, to operatively engage and be centered on the substrate of the device (see Col. 2, Lines 55-58 in Wright).
Regarding claim 11, Kobrin et al. does not explicitly teach that the ram is configured to translate laterally with respect to the surface of the cartridge body. 
However, Wright teaches a device wherein the ram is configured to translate laterally with respect to the surface of the cartridge body (the compression element 430 is shown to move laterally with respect to the surface of the body of the actuator 450, see Fig. 5).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the present invention to have modified the ram of Kobrin et al. to have included the lateral movement of the compression element for the benefit of compressing the fluid chamber and moving fluid out of the device (see Abstract in Wright).
Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobrin et al. as applied to claim 17 above, and further in view of Barney et al. (US 6117123).
Regarding claim 15, Kobrin et al. does not teach that the non-homogenous material has a first side adapted for contacting a heater and a second side adapted for contacting the body of the article. 	However, in the analogous art of fluid collection devices, Barney et al. teaches a device wherein the non-homogenous material (referred to as the rear sheet 14 with non-homogenous layers, see Fig. 2-3 and Col. 17, Lines 38-47) has a first side adapted for contacting a heater (referred to as the outer layer 54 which contacts a heat platen, see Col. 10, Lines 7-11) and a second side adapted for contacting the body (referred to as the inner layer 46 that is adapted to contact the front sheet 12, see Fig. 2, which creates the body, see Col. 7, and Lines 32-35), the first side (outer layer 54) having a higher melting temperature than the second side (inner layer 46) (the outer layer 54 has a higher melting temperature than that of the inner layer 46, see Col. 25, Lines 39-48).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the present invention to have modified the non-homogenous material of Kobrin et al. to have included the first and second adapted sides for the benefit of allowing the seal of the device to withstand high temperatures from an outside heat source (see Col. 10, Lines 8-18 in Barney et al.).
Regarding claim 16, Kobrin et al. does not explicitly teach that the layer of deformable material comprises a laminate. 
However, Barney et al. teaches a device wherein the layer of deformable material (rear sheet 14) comprising a laminate (the three-layer rear sheet 14 is a laminate impermeable to water, see Col. 9, Lines 30-35).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the present invention to have modified the deformable material of Kobrin et al. to have comprised a laminate for the benefit of making the device impermeable to outside water and moisture to prevent outside contaminants (see Col. 9, Lines 25-35).
Regarding claim 19, Kobrin et al. does not teach teach that the non-homogenous material has a first side adapted for contacting a heater and a second side adapted for contacting the body of the article.
 However, in the analogous art of fluid collection devices, Barney et al. teaches a device wherein the non-homogenous material (referred to as the rear sheet 14 with non-homogenous layers, see Fig. 2-3 and Col. 17, Lines 38-47) has a first side adapted for contacting a heater (referred to as the outer layer 54 which contacts a heat platen, see Col. 10, Lines 7-11) and a second side adapted for contacting the body (referred to as the inner layer 46 that is adapted to contact the front sheet 12, see Fig. 2, which creates the body, see Col. 7, and Lines 32-35), the first side (outer layer 54) having a higher melting temperature than the second side (inner layer 46) (the outer layer 54 has a higher melting temperature than that of the inner layer 46, see Col. 25, Lines 39-48).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the present invention to have modified the non-homogenous material of Kobrin et al. to have included the first and second adapted sides for the benefit of allowing the seal of the device to withstand high temperatures from an outside heat source (see Col. 10, Lines 8-18 in Barney et al.).
Regarding claim 20, Kobrin et al. does not explicitly teach that the layer of deformable material comprises a laminate. 
However, Barney et al. teaches a device wherein the layer of deformable material (rear sheet 14) comprising a laminate (the three-layer rear sheet 14 is a laminate impermeable to water, see Col. 9, Lines 30-35).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the present invention to have modified the deformable material of Kobrin et al. to have comprised a laminate for the benefit of making the device impermeable to outside water and moisture to prevent outside contaminants (see Col. 9, Lines 25-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/               Examiner, Art Unit 1798                                                                                                                                                                                         

/JENNIFER WECKER/               Primary Examiner, Art Unit 1797